                     Case 4:20-cv-00832-KGB Document 2 Filed 07/14/20 Page 1 of 5
(Post 11/2015)




                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF ARKANSAS
                                                Cen.irAl          DIVISION                                 JUL 14 2020

                 b°'r \               B0{f-\ ~                                                              -w
                                                                                           JAMES W. McCORMACK, CLERK
                                                                                           By·•              DEP CLERK




                     (Name of plaintiff or plaintiffs)

                                 V.                         c1v1L AcnoN No.         t/: 20 -~v- 83 2 - KG.B
                                                            (case number to be supplied by the assignment clerk)



                                                                      This case assigned to District Judge           'Ba.ke r
                                                                      and to Magistrate Judge        _.fl.~A. .r__._r-'-i_.s,__
                                                                                                                .               _ _ __

                 (Name of defendant or defendants)

                     COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                     1.       This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.        Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                    2.         Plaintiff,   --~_,_._\_fu,--'----=-_,_,_(___i__{-'-)S_ _ _ _,                       is a
                                                            (name of plaintiff)                \\.
             citizen of the United States and resides at ;;;[. \.10\ tJ +)So C ~S:,             \"\'is ;~ ,
                                                                           (street address)
            ~~~    (city)
                          \\~ ' -(county)
                                   - - - -~----~---·--·
                                               (state)
                                                        11\  \3 ,
                                                         (ZIP)
            5'b( - y / &-Cf ta75 ·
                    (telephone)

                    3.         Defendant,      5 A&£            )4                                   , lives at, or its
                                            Ca ~            (name of defendant)
             business is located at         J . I 0~     S(Q c;rJ\) j) Q_ , , L ~-Hf e )<oc?.
             V ~\a< ~.-1  -
                                              fJrf-_ • (street addres:) . 1,J..;l.J)b (city)

                    (county)                      (state)                  (ZIP)

                    4.        Plaintiff sought employment from the defendant or was employed by the
          Case 4:20-cv-00832-KGB Document 2 Filed 07/14/20 Page 2 of 5




defendant at     SqD / S / D@f)J                        0 fl
 ~u\a~tx ,                    (street'1fl)                      c;;.-;)ob
                                                               '-------
                                                                          (city)

         (county)                         (state)                         (ZIP)

         5.       Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about                <a
                                                   (month)
                                                                        I~
                                                                          (day)
                                                                                                  J   0-(~~)
                                                                                                      (year)

         6.       Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and IO of this complaint on or about--=3:~x....N-=--____;;a.fJ:;........,o
                                                                                   _____,,~""""-"::........:.Ch..,__,__D
                                                                                                                      __
                                                    (month)                (day)              (year)

         7.       The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiffon                  4           /l/        2f)J,D            ,acopyofwhichnotice
                                               (month)         (day)      (year)
is attached to this complaint.

         8.       Because of plaintiffs (I)             )I       race, (2)      l',       color, (3)_ _ _ sex,

(4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                  (a) _ _ _ failed to employ plaintiff.

                  (b) _ _ _ terminated plaintiffs employment.

                  cc> X            failed to promote plaintiff.

                  (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




         9.       The circumstances under which the defendant discriminated against plaintiff were

         \~~'-A~       . csa..           \J <!!.
                                                                                      ~LL\.~\o~~                     ~""L
        5L.,1..p~-rv',5or
                                                                                           '{V\ 'e.., .      \...J-.::3,,, ~~
        :S::        -~°'v..e, 'De~                                                                         ~,\."'
        Case 4:20-cv-00832-KGB Document 2 Filed 07/14/20 Page 3 of 5




as follows:   ~~ ~            kt? V\J\~ 2:)                     ~ ~~
                                                         C>V ~"'\'
  ~~                 \:~~ -c>~~-l-                   S;,_J~~\o~~ ~~~




               (a) _ _ _ are still being committed by defendant.

               (b) _ _ _ are no longer being committed by defendant.

               (c)    ;i..,   may still be being committed by defendant.

        11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

       WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

               (a) _ _ _ Defendant be directed to employ plaintiff, and

               (b) _ _ _ Defendant be directed to re-employ plaintiff, and

               (c) _ _ _ Defendant be directed to promote plaintiff, and

               (d)   X1       Defendant be directed to--~--_C..:."""'"~---'I~-------

and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

costs and attorney's fees.


                                                           SIGNATURE OF PLAINTIFF
         Case 4:20-cv-00832-KGB Document 2 Filed 07/14/20 Page 4 of 5
                      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                     Little Rock Area Office
                                                                                           820 Louisiana St., Suite 200
                                                                                               Little Rock, AR 7220 I
                                                                            Intake lnfonnation Group: (800) 669-4000
                                                                       Intake lnfonnation Group TTY: (800) 669-6820
                                                                                                 FAX (SOI) 324-S99I
                                                                                              Website: www eeoc.goy
Karl Harris
6805 Woodson Road
Little Rock, AR 72209

Re:     Karl Harris vs. Sage V Foods
        EEOC Charge No.: 493-2020-00637

Dear Mr. Harris:

The purpose of this letter is to advise you ofthe·evidence obtained in the investigation of your charge of
discrimination. On April 14, 2020, a copy of the Respondent's position statement was sent to you
through the US Mail. ·vou provided a response to the position statement via US Mail. Ali evidence
collected during the investigation was thoroughly reviewed. The investigation revealed the following
facts:

You alleged you were subjected to different terms and conditions of employment, in that the manager
creates a hostile work environment with the way he speaks with you, and gave you half points for illness
related absences, and that you have complained about this to human resources, and that you were denied a
promotion to a Supervisor position because of your race, Black, and that other Black employees are
denied promotions, in violation of Title VII of the Civil Rights Act of 1964, as amended.

With regards to your allegation of different terms and conditions of employment, the evidence gathered
indicates that you have spoken with human resources about attendance and unexplained absences, and
that you were given two ½ points in December 2019 because your sick time requests were not approved.
You admitted that you were aware they would not be approved and you would take the points. You
alleged that the managers say negative things about you and that if you work overtime you have to work
in the freezer and you are called constantly on the walkie talkie. Managers speaking negatively, even
shouting and cursing, does not rise to the level of unlawful behavior under Title VII. Supervisors and
managers can give an employee instruction, correction, and change the process of work. If an employee
refuses to listen or accept instruction or walks away, that can constitute insubordination. The evidence
gathered revealed that you received seven disciplinary actions in 2019 for a variety of reasons:
substandard work, parked in a handicap spot, leaving eaily, tardy, not clocking out for lunch and taking
urrpprcwed sick time.

With regards to your allegation that you were denied a promotion and that black employees are not
promoted, additional information was gathered from the respondent to address these allegations. A review
of those who applied for the supervisor position that you applied for, shows that there were 4 black
employees, one Hispanic employee, and one white employee who applied for the position. The Hispanic
employee withdrew his application after he learned the position would require him to work nights. 2 of
the 4 black applicants who applied were interviewed: Leroy Flowers had good attendance but has
difficulty delegating and interviewed poorly; Lovell Crump had good attendance but was not ready for a
supervisor position and is receiving additional training to become a lead. The other black applicant,
Melvin Jones, was not interviewed due to performance issues. You were not selected for an interview
due to your performance and attendance issues, and disciplinary history. The applicant who received the
position, who is white, had no performance or attendance issues.
          Case 4:20-cv-00832-KGB Document 2 Filed 07/14/20 Page 5 of 5




You sent in a. lengthy response to the position statement that I reviewed. It is not sufficient evidence to
show that you were denied a promotion and subjected to different terms and conditions of employment
because of your race.

Based upon the evidence gathered, EEOC is unable to conclude that there was a violation under the laws
enforced by EEOC. If you have additional documentation which will refute the above evidence, that you
have not already submitted, it must be provided in writing via email ONLY to
matilda.louvring@eeoc.gov within IO days of the date of this letter. Combine the additional evidence
into as few emails as possible. Any photographic or text message documentation will need to be
combined in Adobe .pdf files and not emailed as individual screenshots. Otherwise, you will be notified
of the Director's determination in this matter by mail. The Director's determination will conclude the
processing of this charge by EEOC, but you will have the right to pursue the matter by filing in Federal
District Court. If you decide to sue, you must do so within 90 days from your receipt of the Dismissal
and Notice of Rights; otherwise, your right to sue is lost. If this charge is dismissed there will be a
delay in the right to sue document being issued due to issues related to the COVID-19 outbreak.


Sincerely,

                                                                   May 14, 2020


Matilda Louvring                                                   Date
Investigator
